                                                                                                              EA

                           IN THE UNITED STATES DISTRICT
                         COURT FOR THE NORTHERN DISTRICT
                            OF ILLINOIS EASTERN DIVISION

UNITED STATES OF AMERICA,



                                                             Case Nos. I : 16-cv-553   l; l6-cv-7 459:' t6-
TYRONE FRANCIES,
BAXTER STREETS, and
GERALD MEACHUM                                               Judge Charles R. Norgle




                                                 ORDER

Petitioner Francies' amended motion for post-conviction relief [23] is denied. Petitioner Streets'
amended motion for post-conviction relief [23] is denied. Petitioner Meachum's amended motion
for post-conviction relief [23] is denied.


                                     MEMORANDUM OPINION

       Just over twenty years ago, three then-Chicago police officers-Tyrone Francies, Baxter

Streets, and Gerald Meachum (collectively, "Petitioners"Fwere tried and convicted for

conspiring with a drug dealer (and each other) to rob other purported drug dealers. Unbeknownst

to Petitioners at the time, the victims of their plot on two occasions were not other criminals but

rather undercover federal agents and a confidential informant. Overwhelming evidence against

Petitioners was submitted to   a   jury at a joint trial, including days of relevant testimony and video

and audio recording of a November 15, 1996 attempted robbery, which underlies the crucial

conviction for purposes of this motion, as         will be discussed at length below. During that
November attempted robbery, the video shows Petitioners approaching the federal agent and

confidential informant and, at gunpoint, ordering them out of their car before robbing them of

$11,000, which they later divvied up among the conspirators. Petitioners carried out a similar
robbery on December      4,   1996, which netted the conspirators another $12,000 of FBl-planted

money.

         Following the trial, which spanned more than a month, Petitioners were each convicted of

five felony counts: two counts of attempted robbery, in violation of 18 U.S.C. $ 1951 (Hobbs Act)

(Counts 3 and 4); conspiracy to injure, oppress, threaten, and intimidate persons in the exercise

and enjoyment of their constitutional right to be free from deprivation of property without due

process of law, in violation   of l8 U.S.C. $ 241 (Count 5); and two counts of using   and carrying a

firearm during and in relation to the commission of a crime of violence, in violation of l8 U.S.C.

$ 92a(c) (Counts 6 andT).

         As noted, two of the convictions were for violations of 18 U.S.C. 924(c), an enhancing

statute that criminalizes the use of a firearm in the commission of certain qualifying, or predicate,

crimes and requires additional and consecutive punishment in the event of conviction. Section

924(c) convictions necessarily operate with a predicate-that is, the 92a@) conviction must be

based on the conviction of some other qualifuing crime plus the    finding of the use and carrying of

a firearm in the course of the predicate offense. Put simply, Section 924(c) is violated when the

individual is convicted of the qualifying crime and the jury also finds that a firearm was used in

the course of that qualifying offense.

         For Petitioners, the jury was instructed that the Count 6 Section 924(c) violation could be

predicated on Count 3 (attempted Hobbs Act robbery) or Count 5 (civil rights conspiracy). The

jury was instructed that the Count 7 Section 924(c) violation could be predicated on Count           4

(attempted Hobbs Act robbery). The jury convicted Petitioners on both Section 92a@) counts.

On June 9,1998, the Court sentenced Francies to concurrent terms of 108 months on Counts        l,   3,

4   and 5; a consecutive term   of 60 months on the $ 92a(c) charge in Count 6; and a consecutive

term of 240 months on the $ 92a(c) charge in Count      7.   On June 11, 1998, the Court sentenced
Streets to concurrent terms         of I 08 months on Counts   | , 3 , 4 and   5   ; a consecutive term of 60 months

on the $ 92a(c) charge in Count 6; and a consecutive term of 240 months on the $ 92a(c) charge

in Count    7   .   On June 9, 1998, the Court sentenced Meachum to concurrent terms of 188 months'

imprisonment on Counts         l,   3 and   4 and 120 months' imprisonment on Count 5; a consecutive term

of 60 months' imprisonment on the $ 924(c) charge in Count 6; and a consecutive term of 240

months' imprisonment on the $ 924(c) charge in Count 7.

          Petitioners now bring their second or successive motions to vacate, set aside, or correct

their sentences under 28 U.S.C. g 2255. Petitioners argue that because the residual clause in

Section 92a@) has been invalidated by the Supreme Court's recent ruling in United States v. Davis,

139 S.Ct.2319 (June 24,201g),each of the two Section 924(c) convictions are invalid and

Petitioners are entitled to immediate release. Petitioners make alternative arguments. First, that

attempted Hobbs Act robbery is not a proper predicate offense now that the residual clause                        of

Section 92a@) has been invalidated. Second, Petitioners argue that, even                    if attempted Hobbs Act

robbery is a proper predicate offense, Count 6 must still be invalidated because the jury instruction

at   trial stated that the Count 6 92a@) predicate could be either the attempted Hobbs Act robbery

or the   civil rights conspiracy. Petitioners argue that because civil rights conspiracy is not a crime

of violence, it is possible that the Count 6 Section 92a@) conviction was invalidly based on the

use   of a firearm during the commission of the civil rights conspiracy (as opposed to during the

attempted Hobbs Act robbery on November 15, 1996).

          The Government's chief counterpunches are (1) that attempted Hobbs Act robbery is a

crime of violence under established Seventh Circuit precedent (a point that Petitioners concede),

and (2) that any effor as to the Count 6 jury instruction is subject to a harmless error analysis,

which here shows that Petitioners were properly convicted of Count 6 for using their guns (their

service guns nonetheless) during the commission of the violent attempted Hobbs Act robbery, and
any potential confusion arising from the alternative nature of the jury instruction was harmless.

The Court agrees with the Government on both points and thus Petitioners' motions are denied.

                                        I. BACKGROUND

        The facts at issue in this matter are well known to the Court. In the summer of 1996, a

Confidential Informant ("CI") working with the FBI reported that he had become aware that

Robert Meeks, a civilian drug dealer, was working with Chicago police officers to set up other

drug dealers to rob them of their money and drugs. Subsequent investigation revealed that

Petitioners were the officers to whom the CI referred.

        In November 1996, the CI purchased heroin from Meeks-heroin Meeks had told the CI

was from an earlier robbery committed by Meeks and Petitioner Meachum (a Chicago police

officer). In the following weeks, Meeks encouraged the CI to help        set up a robbery   of other drug

dealers. On November 14, 1996, the CI met with Meeks and Meachum to plan such a robbery.

Pursuant to that plan, the next day, November 15,1996, the CI and an undercover federal agent

posing as a drug dealer went to a Jewel parking     lot. The undercover officer brought $l1,000 with

him, purportedly for purchasing drugs. Shortly after their arrival, two police cars approached, one

containing Petitioner Meachum and another officer and the other containing the other two

Petitioners, Francies and Streets. Francies and Streets approached the vehicle, with guns drawn,

and ordered the CI and agent out of the   car. Streets then searched the car and located the money.

At that point,   as had been planned the day   earlier, Streets "arrested" the CI, claiming there was an

outstanding warrant on him. Petitioners allowed the undercover agent to leave freely.

        On December 3, 1996, following several other recorded phone conversations, the CI met

with Meachum and Meeks again to plan another robbery. The CI explained that the next day he

would be meeting with another drug dealer who was going to be purchasing a half kilogram of

cocaine for $12,000. Much like the first robbery, on December 4,1996, Petitioners approached
the CI and a second undercover agent with guns drawn and ordered them out of the vehicle. Streets

then recovered the money from within the car and acted as if he had also recovered a large bundle

of cocaine. The undercover agent was allowed to leave the scene again, with Streets saying "I

advise you to get the f--- out of here." Upon re-entering their police car, with the CI "under arrest"

in the back seat, Streets stated, to the CI, 'oWe're so f---in' smooth, ridiculous."

       After each robbery, the proceeds were split amongst the defendants (including Meeks) and

the CI retumed his cut to authorities. Petitioners never reported the incidents or catalogued the

money in evidence.

       On March 12, 1997, a grand jury returned an indictment for Petitioners and Meeks, and

bench warrants were issued the following day. A superseding indictment was filed on June 11,

1997. The charges in the superseding indictment were as follows:


           o   Count 1: Beginning in or about the summer of 1996 and continuing throughout on
               or about March 18, 1997, while employed as Chicago Police Offlrcers, Defendants
               Meachum, Francies, Streets and Meeks did conspire to commit robbery; in
               violation of Title 18, U.S.C. $$ l95l and2;

               Count 2; On or about September 28, 1996, Defendant Meeks knowingly and
               intentionally distributed approximately nine grams of heroin; in violation of Title
               21, U.S.C. $ 842(aXl);

               Count 3: On or about November 15,1996, Defendants Meachum, Francies, Streets
               and Meeks attempted to commit robbery; in violation of l8 U.S.C. $$ 1951 and2;

               Count 4: On or about December 4,lgg6,Defendants Meachum, Francies, Streets
               and Meeks attempted to commit robbery; in violation of l8 U.S.C. $$ 1951 and2;

               Count 5: From at least November 1996 through in or about December 1996,
               Defendants Meachum, Francies, Streets and Meeks, while acting under color of the
               laws of the State of Illinois and City of Chicago, did willfully conspire to injure,
               oppress, threaten and intimidate persons in the free exercise and enjoyment of a
               right secured to them by the Constitution and laws of the United States, that is to
               be free from the deprivation of property without due process of law; in violation of
               Title 18, U.S.C. $$ 241 and2;
                 Count 6: On or about November 15,1996, Defendants Meachum, Francies, Streets
                 and Meeks did knowingly use and carry a firearm during and in relation to the
                 commission of a crime of violence, namely, the attempted robbery charged in
                 Count 3;

             o   Count 7: On or about December 4,1996, Defendants Meachum, Francies, Streets
                 and Meeks did knowingly use and carry a firearm during and in relation to the
                 commission of a crime of violence, namely, the attempted robbery charged in
                 Count 4;

             o   Counts8&9omitted.

        On November 18, 1997, a jury trial of all defendants began. At the conclusion of the trial,
as relevant to Count 6 and the challenge presently at issue, the jury (which was also sent back with
a copy   of the superseding indictment) was instructed as follows:

                 To sustain the charge in Count 6 of using or carrying a firearm in
                 relation to a violent crime, the government must prove the following
                 propositions:

                 First, the defendant is guilty of the offense committed in either
                 Counts 3 or 5 of the indictment.

                 And second, on or about November l5th 1996, his co-conspirator
                 used or carried a firearm during and in relation to the offense
                 charged in Counts 3 or 5 in furtherance of or as a natural and
                 foreseeable consequence of a conspiracy to commit the offense
                 charged in Counts 3 or 5 at a time when the defendant was a member
                 of the conspiracy to commit the offense charged in Count l.

                 lf you find from your consideration of all the evidence that both the
                 first proposition and one of the       alternatives of the second
                 proposition have been proved beyond a reasonable doubt with
                 respect to  particular defendant, then you should find that defendant
                              a
                 guilty of Count 6 of the indictment.

         On December 22, 1997, guilty verdicts were returned, and Petitioners were sentenced on
their respective convictions as follows:

            o    On June 9, 1998, Francies was sentenced to concurrent terms of 108 months on
                 Counts 1,3,4 and 5; a consecutive term of 60 months on the $ 92a(c) charge in
                 Count 6, and a consecutive term of 240 months on the $ 92a(c) charge in Count 7.

            o    On June 11, 1998, Streets was sentenced to concurrent terms of 108 months on
                 Counts 1,3,4 and 5; a consecutive term of 60 months on the $ 92a(c) charge in
                 Count 6, and a consecutive term of 240 months on the $ 92a(c) charge in Count 7.
           o   On June 9, 1998, Meachum was sentenced to concurrent terms of 188 months'
               imprisonment on Counts l, 3 and 4 and 120 months' imprisonment on Count 5; a
               consecutive term of 60 months' imprisonment on the $ 92a(c) charge in Count 6;
               and a consecutive term of 240 months' imprisonment on the $ 924(c) charge in
               Count 7.

       Petitioners appealed, and their convictions and sentences were affirmed. United States v.

Meachum, 182 F.3d 923 (7th Cir. 1999). On April 25,2001, the Court entered an order denying

Streets' S 2255 petition, finding that he raised the same issues in the petition that he raised on

direct appeal and thus was not entitled to $ 2255 relief. On July 21, 2016, the Seventh Circuit

authorized Petitioners to file a second or successive $ 2255 petition, in which they argued that the

$ 92a(c) convictions ran afoul of the Supreme Court's decision in Johnson v. United States, 135

S.Ct. 2551 (2015) (invalidating the residual clause in the Armed Career Criminal    Act).   Pursuant

to a government motion, Streets' case was stayed during the pendency of Sessions v. Dimaya, --

U.S. --, 138 S.Ct. 1204 (2018). After the Supreme Court issued its April 17,2018 decision, this

Court vacated the stay and ordered that briefing proceed. Petitioners filed a second amended

motion for post-conviction relief on June 12, 2018.

       Following the Supreme Court's decision in Davis, Petitioners moved for emergency bail,

which this Court denied in an oral ruling on July 26, 2019. At the time of that oral ruling, the

Court granted each side leave to file pleadings outlining arry additional supplemental authority,

noting that this area of the law appeared to be rapidly evolving. Neither party submitted additional

authority. The Court thus now turns to   a discussion   of the issues.


                                         II. DISCUSSION

       A. Procedural Default and Waiver

       As an initial matter, the Government argues that Petitioners have waived their right to

challenge the Section 92a@) convictions at this juncture because they failed to argue, at the time
of trial, that the 924(c) convictions could not be predicated on attempted Hobbs Act robbery or

criminal civil rights conspiracy. At that time, however, the law was clear that those crimes could

serve as predicates under 924(c). It was only after the Supreme Court's Johnson decision in 2015,

which ovemrled previous authority related to the residual clause, that opened the door for the

challenge that Petitioners now        bring. Petitioners argue that this previously    erected   "wall of

precedent" supplies cause for Petitioners' failure to raise this defense at trial. The Court agrees

and   will thus address the merits of Petitioners'   arguments.

         B. The residual clause in Section 92a(cX3XB) has been invalidated

         Petitioners are correct to note that United States v. Davis, has invalidated the residual

clause in Section 924(c). 139 S. Ct. 2319,2336 (2019) ("We agree with the court of appeals'

conclusion that    $ 92a(c)(3)(B) is unconstitutionally vague."). Given this development,            the

question is thus whether the alternative statutory basis for applying the enhancement, the so-called

"force clause" can support the relevant convictions. The "force clause" is laid out at 18 U.S.C.

e2a(cX3XA):

                 (3) For purposes of this subsection the term "crime of violence"
                 means an offense that is a felony and-

                         (A)   has as an element the use, attempted use, or threatened
                        use    of physical force     against the person or property    of
                         another[.]

         The analysis for Count 7, which is predicated solely on attempted Hobbs Act robbery, is

simple-if    attempted Hobbs Act robbery is a crime of violence under the force clause, then the

conviction is valid. The analysis for Count 6 is slightly more complex given the alternative nature

of the instruction that was given to the     jury. Assuming       that attempted Hobbs Act robbery is a

crime of violence and the civil rights conspiracy is not a crime of violence, the issue then becomes

whether such an error requires reversal. This reversal analysis would take the form of a plain error
analysis centered on harmlessness. One of our sister District Courts has also adopted this approach

to a markedly similar issue. See Johnson v. United States, No. CR-05-920-RSWL-1, 2019 WL

1790218 (C.D. Cal. Apr. 23, 2019).

          C. Attempted Hobbs Act robbery is a crime of violence

          Petitioners argue that attempted Hobbs Act robbery, which served as the sole predicate for

the Count 7 Section 92a@) conviction and as an alternative basis for the Count 6 Section 92a@)

conviction does not qualify as a crime of violence. If true, both of the 92a@) convictions would

fail.   Petitioners build this contention by first arguing that Hobbs Act robbery does not constitute

a   crime of violence and that, as a corollary, attempted Hobbs Act robbery is not a crime ofviolence.

Petitioners point out that these propositions are contrary to established Seventh Circuit precedent

which binds this Court, and note that "[o]nly by making this argument can [Petitioners] preserve

[these] claims for further review." See Reply Briefing, 6.

          The Court agrees with Petitioners' assessment of the current state of Seventh Circuit law.

Recently, the Seventh Circuit addressed this question in United States v. Anelin,846F.3d954

(7th Cir.), cert. granted, judgment vacated, 138 S. Ct. 126, 199 L.Ed.2d T (2017). The judgment

was vacated related to a different issue in Anglin, and the reasoning with respect to Hobbs Act

robbery is consistent with the current status of the law. Specifically, the Court noted that "[t]he

Hobbs Act defines robbery, in relevant part, as the taking of personal property 'by means of actual

or threatened force, or violence, or fear of injury, immediate or future, to his person or property.'

18 U.S.C. $ 1951(bX1). Committing such an act necessarily requires using or threatening force."

Anelin,846 F.3d at965. The Seventh Circuit noted that it joined "the unbroken consensus of

other circuits to have resolved the question" of whether Hobbs Act robbery was a crime of violence

within the meaning of Section 923(c)(3)(A)-holding that it is. Id. (citing United States v. Hill,
832 F.3d    135,14044 (2dCir.2016); In re St. Fleur, 824 F.3d 1337,1340 (l lth Cir. 2016); United

States v. Howard, 650 Fed.   App'x 466,468 (9th Cir. 2016)).

         Moreover, the Seventh Circuit has held that an attempt to commit a violent felony is itself

a   crime of violence. Hill v. United States,877 F.3d717,719 (7th Cir. 2017), cert. denied, 139      S.


Ct. 352,202 L. Ed. 2d 249 (2018) ("When a substantive offense would be a violent felony under

$ 92a(e) and similar statutes, an attempt to commit that offense also is a violent    felony."). In the

present case, then, the convictions for attempts to commit Hobbs Act      robbery-a violent crime-

is itself a crime of violence and thus a proper predicate for a Section924(c) conviction.

         As noted, Petitioners have presented arguments that   (l)   Hobbs Act robbery itself is not a

crime of violence and(2) that an attempt should not be treated categorically as a crime of violence

when the object is a violent offense. The Court does not pass on these arguments because the

controlling law is resolved on these issues and as such the Court is bound to the aforementioned

findings.

         D. The alternative jury instruction for Count     6 was harmless     error

         Petitioners argue that civil rights conspiracy is not a crime of violence. The Government

does not address this issue and instead argues that even assuming the    civil rights conspiracy is not

a crime of violence, the conviction should stand because the faulty    jury instruction is subject to a

harmless error analysis. For purposes of deciding the present matter, the Court need not address

whether the civil rights conspiracy is a crime of violence within the meaning of Section 924(c)

because, even assuming    it is not, any error in the altemative instruction on Count 6 was harmless.

Put simply, if Petitioners (defendants at the time) had objected and the conspiracy count had been

removed from the Count 6 instruction, the outcome would have been the same. In the Court's

view, this is the only logical conclusion from the actual evidence presented in this case years ago.
            As the Seventh Circuit noted during the direct appeal in this matter, "the evidence of guilt

. . . is   overwhelming, based on eyewitness testimony, recorded conversations (including recordings

of robberies being committed and the immediate aftermath), and physical evidence, such as crack

cocaine found in the officers'lockers)." United States v. Meachum, 182 F.3d 923 (7th Cir. 1999).

The   jury witnessed a video recording of Petitioners using firearms in the course of committing the

November 15,1996 attempted Hobbs Act robbery, which was the basis for the Count 3 conviction.

            When an instruction is given which contains alternative theories of guilt, "one of which is

invalid," and for which the jury returns a general verdict, "a plain error occurs." YafesllJgiled

States, 354 U.S. 298,318-327,77 S.Ct.1064,1 L.Ed.2d 1356 (1957), overruled on other grounds

by Burks v. United States, 437 U.S. 1, 98 S.Ct. 2141,57 L.Ed.2d 1 (1978). A plain error will not

result in reversal, however, unless "there is a reasonable probability that but for the error the

outcome of the trial would have been          different." United     States v.   Cardena,842F.3d959,997-

98 (7th Cir. 2016) ("But even      a   jury-instruction error of constitutional dimension is subject to the

familiar requirement that the error have harmed the defendant. . . . The analysis 'requires the same

kind of inquiry' as harmless-error review, except that the burden is on the defendant to show

prejudice. United States v. Olano, 507 U.S. 725,734,1l3 S.Ct. 1770,123 L.Ed.2d 508 (1993).")

(several intemal citations omitted).

            Petitioners argue the pivotal question as to harmless error is "whether a jury finding that

the defendants used or carried a gun in relation to the         civil rights conspiracy would necessarily   be

premised on a finding that they used or carried a gun in relation to an attempted robbery." Pet.

Reply Mot. for Bail, 3 (citing Sorich v. United States, 709 F.3d 670,675 (7th Cir. 2013)). The

civil rights conspiracy could be based on the finding of theft rather than a robbery, Petitioners

continue, citing to the statutory definition, and       "[i]f   the jury found that the defendants used or

carried a gun in connection with a conspiracy to deny civil rights by stealing under color of law,
its finding would not be premised on a finding that they attempted to rob."           Id.   Therefore, they

conclude, because the jury could have potentially viewed the civil rights conspiracy as one with

theft, rather than robbery, as its objective, "[a]jury finding that the defendants used or carried a

gun in relation to a civil rights conspiracy involving theft did not need to rest on a finding that they

used or carried a gun in relation to an attempted robbery." Id. at 4.

          On the other hand, the Government argues the issue of harmlessness should be resolved          in

line with how a sister district court resolved the issue in Johnson v. United States, No. CR-O5-920-

RSWL-I, 2019 WL 1790218 (C.D. Cal. Apr. 23,2019) (appeal pending). There, the court

similarly addressed a$2255 motion where the petitioner claimed the invalidity of a Section 92a@)

conviction because it had been based on an alternative instruction as to the potential predicates.

There, the   jury had been instructed that the 924(c) conviction could      be predicated on either Hobbs

Act robbery or a conspiracy to commit Hobbs Act robbery. Id. at *6. Taking for granted that the

conspiracy count could not be considered a crime of violence, the court conducted a harmless error

analysis in which it considered the actual evidence that supported each predicate conviction and

analyzed whether the jury rationally could have convicted under 92a@) with the conspiracy charge

as a   predicate. Id. at   *7. After   discussing the record, the Court concluded that the only rational

explanation for the 924(c) conviction was that the jury believed the robbery itself, which was

committed at gunpoint, was the predicate-not the conspiracy. Id.

         The alternative instruction in this case was harmless error under either approach, and in

any event the Petitioners have failed to carry the heavy burden on this harmlessness issue.

Petitioners' theory that    a   jury could have viewed their activity   as a conspiracy to commit a theft,

as opposed    to a conspiracy to commit a robbery, is unsupported by the record. The facts that

Petitioners do cite to are simply a watered-down retelling of the very actions that led to the

conviction on the Count 3 attempted robbery charge. See Pet. Reply Mot. for Bail, 3-4. Notably,
                                                      t2
Petitioners omit any reference to their committing the crimes, as the Seventh Circuit put it, "at the

points of their service revolvers." Meachum, 182 F.3d at        *3. It stretches the bounds of rationality

to think that   a   jury would convict Petitioners of an attempted robbery that took place at gun point

in Count 3 and yet at the same time convict Petitioners of a civil rights conspiracy (predicated on

the agreement to commit those gun-point hold-ups) to commit theft rather than the very robberies

that the jury watched and heard about over the course of a month.

        Moreover, the overwhelming, dramatic, and vivid evidence at trial was such that there is

no doubt that the jury predicated its 92a@) Count 6 conviction on the November 15, 1996

attempted robbery. Petitioners have not carried their burden to show that they were prejudiced by

this error in the instructions, nor could they given the facts of the case. Returning one last time to

the Seventh Circuit's language,       "If   [Petitioners] did not want to risk the severe punishment for

people who use weapons in multiple armed robberies, they should not have committed the crimes."

Meachum, 182 F.3d at*2.

        Petitioners make one final convoluted legal argument as to harmlessness revolving around

the fact that they could have been convicted under either of two conspiracy charges for Count 3:

"Since conspiracy is not a crime of violence, an attempt to rob, when based on a robbery

conspiracy or a civil rights conspiracy, is not a crime of violence." See Pet. Reply Mot. for Bail,

5. The finds this argument has no merit for the same        reasons discussed above. The only rational

interpretation of the evidence at trial is that the jury based its conviction for the 924(c) count on

the actual attempted robbery that was committed at gunpoint.

       The Court denies Petitioners' request for a certificate      of
       IT IS SO ORDERED.

                                                    CHARLES RONALD NOR
                                                    United States District Court

        August 28,2019
